This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF SANTA FE ex rel.
 3 SANTA FE POLICE DEPARTMENT,

 4                  Petitioner-Appellee,

 5 v.                                                            No. A-1-CA-36255

 6 ONE (1) 2009 RED MAZDA SEDAN
 7 V.I.N. 1YVHP81H395M0643
 8 NEW MEXICO LICENSE NO. 058PWF,
 9
10            Respondent,

11 and

12 PAMELA L. MARTINEZ, and
13 STATE EMPLOYEES CREDIT UNION,

14                  Claimants-Appellants.

15 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
16 David K. Thomson, District Judge

17 R. Alfred Walker
18 Santa Fe, NM

19 for Appellee

20 Padilla Law Firm, P.A.
21 Ernest L. Padilla
 1 Santa Fe, NM

 2 for Appellant


 3                           MEMORANDUM OPINION

 4 VANZI, Chief Judge.

 5   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 6 proposed summary disposition. No memorandum opposing summary affirmance has

 7 been filed and the time for doing so has expired.

 8   {2}   AFFIRMED.

 9   {3}   IT IS SO ORDERED.

10                                        __________________________________
11                                        LINDA M. VANZI, Chief Judge

12 WE CONCUR:



13 _________________________________
14 M. MONICA ZAMORA, Judge



15 _________________________________
16 EMIL J. KIEHNE, Judge




                                            2